Exhibit 10.1

 

 

EXECUTIVE ALTERNATIVE WORK ARRANGEMENT EMPLOYMENT AGREEMENT

 

This is an Executive Alternative Work Arrangement Employment Agreement
(“Agreement”) entered into between EQT Corporation (the “Company”) and Murry S.
Gerber (“Employee”).

 

WHEREAS, Employee is an executive officer of the Company who desires to
relinquish that status and discontinue full-time employment with the Company but
continue employment with the Company on a part-time basis; and

 

WHEREAS, the Company is interested in continuing to retain the services of
Employee on a part-time basis during the term of this Agreement;

 

WHEREAS, Employee has elected to modify his employment status to Executive
Alternative Work Arrangement;

 

WHEREAS, in connection with a Confidentiality, Non-Solicitation and
Non-Competition Agreement between Employee and the Company, Employee and the
Company agreed to a form of Executive Alternative Work Arrangement Employment
Agreement (the “Original Form Agreement”)  that would govern their relationship
while Employee is in the Executive Alternative Work Arrangement status;

 

WHEREAS, Employee and the Company have agreed to modify and amend, in certain
respects, the Original Form Agreement and all such modifications and amendments
have been set forth in this Agreement, which sets forth the entire agreement of
the parties;

 

NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, and agreements of the parties set forth herein, and intending
to be legally bound, the parties agree as follows:

 

1.         The term of this Agreement is for the period commencing on the day
after Employee’s full-time status with the Company ceases and ending on
January 3, 2012 (the “Term”).  During the Term, Employee will hold the position
of an EAW employee of the Company and shall have the title of Executive Director
– Special Projects.

 

2.         During the Term, Employee shall be paid salary at a rate per
regularly scheduled pay period of $7,056, less applicable withholding taxes, and
payable in accordance with the Company’s normal payroll practices.  In the event
that Employee works a partial pay period, Employee shall be paid on a pro rata
basis for such days worked.

 

3.         During the Term, Employee shall be eligible to continue to
participate in the group medical, prescription drug, dental and vision programs
in which Employee participated immediately before the classification change to
Executive Alternative Work Arrangement (as such plans might be modified by the
Company from time-to-time), but Employee will be

 

--------------------------------------------------------------------------------


 

required to pay 100% of the Company’s premium rates to the carriers (the active
employee premium rates as adjusted year-to-year) for participation in such group
insurance programs.  Employee will be allowed to participate in such group
insurance programs at 100% of the then-applicable active employee premium rates,
even though Employee is no longer employed by the Company, until Employee
reaches age 65 or, if such programs are provided to a later age to other current
or future participants in the executive alternative work arrangement program, to
such later age but in no event later than the Medicare eligibility age. 
Notwithstanding the foregoing, the Company’s obligation to provide the benefits
set forth in this Section 3 shall cease and be of no further force or effect if
Company reasonably believes Employee is or has engaged in any activity that
violates the covenants set forth in Sections 12 or 13 below, regardless of
whether such covenants remain in force and effect at such time.

 

4.         For a period of one-year following the date of this Agreement, the
Company will provide Employee with office space and shared administrative
support at an office location in downtown Pittsburgh, Pennsylvania selected by
the Company.  The Company will also, for a period of one-year following the date
of this Agreement, forward emails received for Employee on the Company’s email
system to a personal email address provided by Employee to Company.

 

5.         During the Term, Employee will continue to receive service credit for
purposes of calculating the value of the Medical Spending Account.

 

6.         Employee shall not be eligible to participate during the Term in the
Company’s life insurance and disability insurance programs, 401(k) Plan, ESPP,
or any other retirement or welfare benefit programs or perquisites of the
Company.  Likewise, Employee shall not be eligible during the Term for any paid
vacation, paid holidays or car allowance.

 

7.         During the Term, Employee shall not be eligible to receive bonus
payments under any short-term incentive plans of the Company, and he shall not
be eligible to receive any new grants under the Company’s long-term incentive
plans, programs or arrangements.

 

8.         During the Term, the Company shall continue to pay for Employee’s
Blackberry (or its equivalent) service and shall provide reasonable access to
the Company’s Help Desk; provided, however, if the provision of such service
will result in taxable income to Employee, then no such taxable service shall be
provided until the first day following the six-month anniversary of Employee’s
separation from service if Employee is a specified employee at the time of
separation from service, all within the meaning of Section 409A of the Code.

 

9.         During the Term, Employee shall maintain an ownership level of
Company stock equal to not less than one-half of the value last required as a
full-time Employee.  In the event that at any time during the Term Employee does
not maintain the required ownership level, Employee shall promptly notify the
Company and increase his ownership to at least the required level.  Any failure
of Employee to maintain at least the required ownership level for more than
three months during the Term shall constitute and be deemed to be an immediate
termination by Employee of his Executive Alternative Work Arrangement.

 

-2-

--------------------------------------------------------------------------------


 

10.       This Agreement sets forth all of the payments, benefits, perquisites
and entitlements to which Employee shall be entitled upon assuming Executive
Alternative Work Arrangement employment status.  Employee shall not be entitled
to receive any gross-up payments for any taxes or other amounts with respect to
amounts payable under this Agreement.

 

11.       Nothing in this Agreement shall prevent or prohibit the Company from
modifying any of its employee benefits plans, programs, or policies.

 

12.       Non-Competition and Non-Solicitation.  The covenants as to
non-competition and non-solicitation contained in Section 1 of the
Confidentiality, Non-Solicitation and Non-Competition Agreement between the
Company and Employee dated September 8, 2008 (hereinafter the “Non-Competition
Agreement”) and in paragraph 8 of the Change of Control Agreement dated
September 8, 2008 (“Change of Control Agreement) shall remain in effect through
the later of January 3, 2014 and one year after the date Employee ceases to
serve on the Company’s Board of Directors.

 

13.       Confidential Information and Non-Disclosure.  Employee acknowledges
and agrees that Employee’s employment by the Company necessarily involves
Employee’s knowledge of and access to confidential and proprietary information
pertaining to the business of the Company and its subsidiaries.  Accordingly,
Employee agrees that at all times during the term of this Agreement and for as
long as the information remains confidential after the termination of Employee’s
employment, Employee will not, directly or indirectly, without the express
written authority of the Company (unless directed by applicable legal authority
having jurisdiction over Employee) disclose to or use, or knowingly permit to be
so disclosed or used, for the benefit of Employee, any person, corporation or
other entity other than the Company and its subsidiaries (i) any information
concerning any financial matters, customer relationships, competitive status,
supplier matters, internal organizational matters, current or future plans, or
other business affairs of or relating to the Company and its subsidiaries;
(ii) any management, operational, trade, technical or other secrets or any other
proprietary information or other data of the Company or its subsidiaries; or
(iii) any other information related to the Company or its subsidiaries which has
not been published and is not generally known outside of the Company.  Employee
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company.

 

14.       The Company may terminate this Agreement and Employee’s employment at
any time for Cause.  Solely for purposes of this Agreement, “Cause” shall mean:

 

i.

 

commission of an act of moral turpitude, fraud, misappropriation or embezzlement
in connection with the performance of Employee’s duties;

 

 

 

ii.

 

failure to substantially and/or satisfactorily perform assigned duties; or

 

 

 

iii.

 

a violation of any provision of this Agreement or express significant policies
of the Company.

 

-3-

--------------------------------------------------------------------------------


 

15.       It is understood and agreed that upon Employee’s discontinuation of
full-time employment and transition to Executive Alternative Work Arrangement
employment status hereunder, Employee has no continuing rights under the Change
of Control Agreement or under Section 3 of the Non-Competition Agreement, and
that otherwise the Change of Control Agreement (except for Sections 8 and 11)
and Section 3 of the Non-Competition Agreement shall have no further force or
effect.

 

16.       The provisions of this Agreement are severable.  To the extent that
any provision of this Agreement is deemed unenforceable in any court of law, the
parties intend that such provision be construed by such court in a manner to
make it enforceable.

 

17.       This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.

 

18.       This Agreement shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania without regard to conflict of law
principles.

 

19.       This Agreement supersedes all prior agreements and understandings
between the Company and Employee with respect to the subject matter hereof (oral
or written), including but not limited to the Change of Control Agreement and
Section 3 of the Non-Competition Agreement.  It is understood and agreed,
however, that the covenants as to non-competition, non-solicitation and
confidentiality contained in Sections 1-2 of the Non-Competition Agreement and
in Section 8 of the Change of Control Agreement remain in effect as modified
herein, along with the provisions in Sections 4-8 of the Non-Competition
Agreement and Section 11 of the Change of Control Agreement.  It is further
understood and agreed that the parties shall have no obligations under, and each
party forfeits all rights in connection with, the Original Form Agreement.

 

20.       This Agreement may not be changed, amended, or modified except by a
written instrument signed by both parties, provided that the Company may amend
this Agreement from time to time without Employee’s consent to the extent deemed
necessary or appropriate, in its sole discretion, to effect compliance with
Section 409A of the Code, including regulations and interpretations thereunder,
which amendments may result in a reduction of benefits provided hereunder and/or
other unfavorable changes to Employee.

 

-4-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.

 

ATTEST:

 

EQT CORPORATION

 

 

 

/s/ Kimberly L. Sachse

 

/s/ Charlene Petrelli

 

 

By:

Charlene Petrelli

 

 

Title:

VP & Chief Human Resources Officer

 

 

Date:

5-10-11

 

 

 

 

 

Address:

 

 

 

 

 

EQT Plaza, 625 Liberty Avenue, Suite 1700

 

 

Pittsburgh, PA 15222-3111

 

 

 

WITNESS:

 

 

 

 

 

/s/ Rosemarie Cicco

 

/s/ Murry S. Gerber

 

 

Name:

Murry S. Gerber

 

 

Date:

5-8-11

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

-5-

--------------------------------------------------------------------------------